Citation Nr: 0629132	
Decision Date: 09/14/06    Archive Date: 09/20/06

DOCKET NO.  00-21 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1957 to March 
1966.

This appeal to the Board of Veterans' Appeals (Board) 
originates from a rating decision in March 2000 in which the 
RO, among other things, denied service connection for chronic 
obstructive pulmonary disease (COPD).  The veteran filed a 
notice of disagreement (NOD) with this determination in April 
2000, a statement of the case (SOC) was issued in September 
2000, and the veteran filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) later that same 
month.  The veteran appeared at a personal hearing before the 
undersigned Acting Veterans Law Judge in October 2002.  The 
transcript shows the issue of entitlement to service 
connection for COPD remained on appeal but that it would not 
be discussed at the hearing.  

In December 2004, the Board remanded this matter to the RO 
for further action.  After accomplishing the requested action 
to the extent possible, the RO continued the denial (as 
reflected in the March 2006 supplemental SOC (SSOC)) and 
returned the case to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the matter on appeal has been accomplished.

2.  COPD was not shown in service and the persuasive medical 
evidence weighs against the claim.




CONCLUSION OF LAW

The criteria for service connection for COPD are not met.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & West 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.  The Board finds that January 2000 and 
April 2001 notice letters satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  
Additionally, in the January 2000 and April 2001 notice 
letters, the RO provided notice that VA would make reasonable 
efforts to help the veteran get evidence necessary to support 
his claim, such as medical records (including private medical 
records), if he gave it enough information, and, if needed, 
authorization, to obtain them.  Those letters further 
specified what records VA was responsible for obtaining.  The 
April 2001 letter identified private medical providers from 
whom it had received evidence shown on previous rating 
decisions and SOC.  The veteran was instructed to submit 
statements from others with knowledge of his condition and 
their complete addresses.  The Board finds that these letters 
satisfy the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
him and what evidence will be retrieved by VA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  The first three of 
Pelegrini's content of notice requirements have been met in 
this case, but the Board notes the veteran has not explicitly 
been advised to provide any evidence in his possession that 
pertains to his claim.  However, the claims file reflects 
that the RO has obtained in support of the claim pertinent 
service medical records, VA medical records, Social Security 
Administration (SSA) records, and private medical records.  
The veteran has been afforded a VA examination in connection 
with his claim, and the report of that examination is 
associated with the claims file.  Given these facts, as well 
as the RO's specific statements, the Board finds the veteran 
has been adequately notified to provide any evidence in his 
possession that pertains to the claim.  Accordingly, on these 
facts, the RO's omission is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
In this appeal, the veteran's status is not at issue, and the 
RO has not provided any notice to the veteran concerning the 
degree of disability or effective date pertaining to the 
disability.  However, as the Board's decision herein denies 
the veteran's claim for service connection, no disability 
rating or effective date is being assigned; accordingly there 
is no possibility of prejudice to the appellant under these 
notice requirements.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board remands, has made reasonable and 
appropriate efforts to assist the appellant in obtaining all 
evidence necessary to substantiate his claim.  As a result of 
these efforts, extensive post-service private and VA medical 
records through February 2006 have been associated with the 
claims file.  A July 1996 SSA decision finding the veteran 
entitled to disability benefits, together with the medical 
records underlying that determination, have been associated 
with the claims file and considered in adjudicating this 
claim.  However, a June 2003 SSA National Records Center 
search reported findings that after an exhaustive and 
comprehensive search, the veteran's SSA folder was not 
located.  There is no indication that any additional action 
is needed to comply with the duty to assist in connection 
with the claim currently under consideration.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional, 
existing evidence pertinent to the claim for service 
connection that needs to be obtained.  Under these 
circumstances, the Board finds there is no prejudice to the 
veteran in proceeding, at this juncture, with an appellate 
decision on this claim.  

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2005).

In this case, the appellant contends that he developed COPD 
during service.  Evidence pertinent to the claim consists of 
the appellant's service medical records, VA treatment and 
examination records, and private treatment records.  Service 
medical records are negative for any findings or diagnoses of 
COPD; however, the veteran was hospitalized for primary 
atypical pneumonia in November 1959 that resolved without 
residuals.  At that time, a chest X-ray showed a sparse 
mottled infiltrate in the region of the left lung base, 
extending along the left cardiac border.  The veteran was 
released from the hospital and subsequent chest x-rays for 
the period November 1959 to January 1963 were negative.  A 
March 1966 separation medical examination reported normal 
lung and chest findings.

In November 1999, the veteran filed a claim for VA 
compensation benefits, including for entitlement to service 
connection for COPD.  In support of his claim he submitted a 
copy of a July 1996 SSA decision which noted he testified at 
a hearing in support of his claim that he experienced 
shortness of breath on ambulation and that he admitted to 
smoking one pack of cigarettes a day.  It was noted that the 
medical evidence was "very limited" but included an April 
1995 consultative examination report that assessed his 
impairments to include COPD with chronic bronchitis.  Also 
noted was an April 1995 chest x-ray report that revealed some 
scattered pulmonary fibrosis and changes compatible with some 
scarring.  The veteran was found to be disabled within the 
meaning of the Social Security Act since September 1, 1994, 
due to COPD and severe musculoskeletal impairment of 
residuals from injury to the left upper extremity.

Treatment records dated in December 1997 from the Hillsville 
Family Care Center note treatment for COPD with diminished 
breath sounds bilaterally, wheezing and an extended 
expiratory phase.  No comment as to the origin of the COPD 
was provided.  A June 1998 Twin County Regional Hospital 
chest x-ray report reflects findings of mild emphysematous 
changes with no acute chest abnormalities.  A Twin County 
Family Care Center report dated in February 2001 documents 
the veteran's then 43 year history of cigarette smoking.  
Salisbury VAMC outpatient records for the period October 2002 
to November 2003 reflect findings of outpatient evaluation 
and treatment for intermittent periods of wheezing and 
bronchospasm.  In an October 2003 report, E. Branham, M.D. 
provided a diagnosis of COPD that resulted in a lot of 
physical discomfort.  

A February 2006 VA respiratory examination report noted that, 
based on a review of the entire claims file and examination 
of the veteran which included spirometry testing, COPD was 
less likely than not etiologically related to the veteran's 
period of active duty.  The examiner also noted it was less 
likely than not that the veteran's primary atypical pneumonia 
in November 1959 was related to his COPD and that there was 
no evidence that exposure to Agent Orange played any part in 
the development of COPD.  The examiner stated that nothing in 
the veteran's medical history suggested that his COPD was 
related to his time in military service.

Based upon the evidence of record, the Board finds that COPD 
was not shown in service and that the persuasive medical 
evidence weighs against the claim.  The February 2006 VA 
examiner's opinion is persuasive that the veteran's COPD was 
not incurred as a result of service.  Neither the veteran's 
service records nor the discharge examination report include 
any reference to any complaints, findings, or diagnosis of 
COPD in service.  In fact, at his March 1966 naval discharge 
medical examination, the veteran's chest and lungs were 
determined to be normal.  It is also significant to note that 
the available post-service medical evidence is silent for 
findings of COPD for more than 25 years after service.  See 
Maxson v. Gober, 230 F.3d. 1330 (Fed. Cir. 2000) (stating 
that the long period after service containing a lack of 
complaints or treatment could be viewed in the context of all 
the evidence as demonstrating that no disability was 
aggravated in service). 

While the veteran believes his COPD was incurred as a result 
of service, he is not a licensed medical practitioner and is 
not competent to offer opinions on questions of medical 
causation or diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 
2 Vet. App. 492.  Therefore, the Board finds entitlement to 
service connection is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for COPD is denied.



____________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


